Citation Nr: 0611246	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  94-05 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
the service-connected post-operative right spermatocele. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from February 1956 to July 
1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  During the course of this appeal, the case was 
transferred to Missouri and Arizona.  In March 2006, the 
Board granted the veteran's motion to have his case advanced 
on the docket.

This case was remanded in August 2001, April 2003 and June 
2005 for further development and a VA examination which was 
subsequently accomplished.  As the required development has 
been completed, no further action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, this case is properly 
before the Board.

In connection with this claim, the veteran has had hearings 
with the RO, the rating board and the undersigned Veterans 
Law Judge.  Transcripts of the hearings are associated with 
the claims file.


FINDINGS OF FACT

1.  In September 1956, the veteran had surgery for the right 
spermatocelectomy. 

2. Since March 1986, the veteran been service-connected for a 
right spermatocele condition with a non-compensable rating.

3. The veteran currently experiences urinary leakage and 
incontinence.

4. The competent medical evidence shows that the urinary 
incontinence is not related to the right spermatocelectomy.




CONCLUSION OF LAW

The schedular criteria for a compensable rating for the 
residuals of the service-connected post-operative right 
spermatocele have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
4.115b, Diagnostic Code 7529 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating claim.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case. 

The RO provided the veteran with letter notifications in 
October 2001, March 2004, and August 2005.  The VA fully 
notified the veteran of what is required to substantiate his 
increased rating claim in the notification letters, and in 
the statement of the case (SOC) dated December 1993, in 
supplemental statements of the case dated July 1994, July 
1995, March 2005, and January 2006, and in rating decisions 
dated August 1993, September 1997 and December 2000.  The RO 
notified the veteran as to the reasons why he was not 
entitled to an increased rating in the rating decisions, the 
SOC, and the SSOC's.  These communications fully provided the 
laws and regulations regarding entitlement to the benefits 
sought, and included a detailed explanation as to why the 
veteran had no entitlement to higher disability ratings under 
the applicable laws and regulations based on the evidence 
provided.  Together, the notice letters, the SOC, and the 
SSOC's provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claims for an increased rating.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, the Court 
found that notice for an increased rating claim needs to 
include a discussion of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, no effective date will be assigned 
and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA treatment records, and VA examinations.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Increased Rating

In an August 1993 rating decision, the RO granted a 
noncompensable rating for post-operative right spermatocele, 
effective August 16, 1993.  In a November 1994 rating 
decision, the RO changed the effective date for the post-
operative right spermatocele to January 3, 1986.

The veteran contends that he is entitled to an increased 
rating.  In support of his contention, the veteran claims 
that the urinary incontinence requires him to use six adult 
diapers everyday and urinate between 25-30 times everyday. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings. 
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's post-operative right spermatocele is currently 
rated under 38 C.F.R. § 4.114b, Diagnostic Code (DC) 7529.  
Pursuant to DC 7529, benign neoplasms of the genitourinary 
system are evaluated as a voiding dysfunction or renal 
dysfunction, whichever is predominant.  
Under 38 C.F.R. section 4.115a, requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day is rated as 60 percent 
disabling; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
evaluation; requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.

For urinary frequency, under 38 C.F.R. section 4.115a a 40 
percent evaluation may be assigned for daytime voiding 
interval less than one hour; or, awakening to void five or 
more times per night. A 20 percent evaluation may be assigned 
for daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night. A 10 percent 
evaluation may be assigned for daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night.

Service medical records indicate that the veteran had a right 
spermatocelectomy in September 1956.  His post-operative 
course was uneventful and he was asymptomatic upon discharge.

February 1967 Sunrise Hospital records show that the veteran 
was having trouble urination and scrotum swelling.  The 
veteran was treated with medication and ice.    

Private treatment records from January 1976 indicate that the 
veteran was admitted for attacks of bilateral epididymitis 
and marked bladder neck obstructive symptoms with dribbling 
and straining to void.  The veteran had a right hydrocele.  A 
right hydrocelectomy and bilateral vasectomy were performed.  
Cystopic examination revealed a very thick, glandular median 
bar, small amounts of lateral lobe prostatic hyperplasia, and 
some trabeculation of his bladder, but otherwise normal lower 
urinary tract.  The veteran was discharged with no voiding 
difficulty. 

December 1985-January 1986 VA treatment records show that the 
veteran had difficulty urinating, normal testicles, and a 
tender prostate.  The impression was possible prostatitis.  
October 1992 VA treatment records show that the veteran had 
complaints of urinary dribbling; the impression was urinary 
tract infection and a cyst on the left kidney.  February and 
September 1993 records show urinary incontinence.  In 
September 1992, the veteran was diagnosed with benign 
prostate cancer.  Records dated October 1993 and February 
1994 show urinary incontinence.  A March 1992 VA hospital 
summary shows that the veteran was treated for right flank 
pain and urinary dribbling.  The discharge diagnoses were 
urinary incontinence of an unknown etiology, bilateral benign 
kidney cysts, urinary tract infection, and prostatitis.  

VA treatment records from December 1993 and December 1994 
show that the veteran had multiple cystoscopies with urethral 
dilatation to resolve the urinary incontinence.  Records show 
that the procedures resolved the incontinence. 

At an RO hearing in March 1994, the veteran testified that he 
had a right spermatocele surgery in service and a subsequent 
surgery by a private physician in approximately 1978.  The 
veteran stated that after the first surgery performed in 
service, he had more of a urinary stoppage, and that after 
his second surgery, he began to experience urinary 
incontinence, which has increased in severity.  At a hearing 
before the rating board in February 1995, the veteran 
testified that approximately eight months post-discharge, he 
started experiencing incontinence and with swelling; however, 
the swelling stopped after the second surgery.  The veteran 
testified that the urinary incontinence began after the 
second surgery.     

From 1995 to 2000, the veteran failed to report to many VA 
scheduled examinations and moved between Arizona and 
Tennessee.  

A November 2000 VA examination records show an enlarged 
prostate and recommend follow-up on the veteran's urinary 
incontinence.  November 2001 VA treatment records indicated 
that the veteran uses adult diapers.  

At a January 2003 hearing, the veteran testified that he had 
experienced urinary incontinence since the right spermatocele 
surgery in service.  

VA treatment records from August 2002 to May 2003 show that 
the veteran had an endoscopy; the impression was a normal 
duodenum, mild antral gastritis and a small hiatal hernia.  
Records indicated that the veteran wore adult diapers.  March 
2003 treatment records show that the treating physician did 
not know the etiology of the incontinence, but that follow-up 
was required.   

A December 2005 VA examination indicated that the veteran's 
genitalia and testicles were normal in appearance with no 
masses, no swelling, and normal prostate.  The diagnosis was 
no recurrence of spermatocele.  The examiner stated that 
there is no correlation between the urinary incontinence and 
the spermatocele, and it is less likely than not that the 
urinary leakage and incontinence are related to the right 
spermatocele surgery in 1956.

The medical evidence shows that the veteran experiences 
urinary leakage and incontinence; most recently the veteran 
stated that due to his condition, he is forced to wear adult 
diapers and urinates between 25-30 times a day.  

Initially, the Board notes that the veteran does not argue, 
nor does the evidence show, that service connection on a 
direct basis for the urinary incontinence as a separate 
condition is warranted.  Additionally, a claim for service 
connection must show medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; or a manifestation of the disease or 
injury within one year following separation from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2005); Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Even if the Board was to consider 
service connection on a direct basis, there was no medical 
evidence of urinary incontinence in service and the first 
medical evidence is more than 10 years post-discharge.  
Therefore, service connection on a direct basis is not 
warranted.
 
The veteran contends that his condition is a residual of the 
right spermatocele surgery performed in 1956 while the 
veteran was in the service, and therefore, he is entitled to 
a higher, compensable rating under DC 7529.  To receive a 
compensable rating under DC 7529, the evidence must show that 
urinary frequency or the wearing of absorbent materials due 
to the service-connected condition - in this case, the right 
spermatocele surgery in 1956.  However, the medical evidence 
of record, specifically the December 2005 VA examination, 
found no correlation between the urinary incontinence and the 
right spermatocele surgery.  Additionally, the veteran does 
not offer any medical evidence that the urinary incontinence 
is related to the spermatocele surgery.  Therefore, though 
the medical evidence shows that the veteran currently 
experiences urinary incontinence, there is no medical 
evidence showing a relationship between the veteran's current 
symptomatology and the surgery in service.

The Board also notes inconsistencies in the veteran's 
testimony regarding the onset of symptoms of urinary 
incontinence.  The veteran testified in 1995 that the urinary 
incontinence began after the 1976 right hydrocelectomy and 
bilateral vasectomy.  In a January 2003 hearing, the veteran 
testified that the incontinence began after the right 
spermatocele surgery in 1956.  The most recent statements 
contradict his earlier statements indicating the onset of the 
urinary incontinence following the 1976 surgery.  Therefore, 
it is unclear from the record when the urinary incontinence 
began.  

The Board recognizes that the veteran believes that his 
urinary incontinence is related to the right spermatocele 
surgery.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which show that 
there is no correlation or relationship between the current 
urinary incontinence and the service-connected condition.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for a compensable rating for the residuals of the 
service-connected post-operative right spermatocele.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
Accordingly, an initial compensable rating for the residuals 
of the post-operative right spermatocele is not warranted.  

  
ORDER

Entitlement to an initial compensable rating for the 
residuals of the service-connected post-operative right 
spermatocele is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


